Title: To George Washington from Robert Morris, 9 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir.
                     Office of Finance, 9th Augst 1782.
                  
                  I had the Honor to receive your Excellency’s Favor of the Fifth Instant, last Evening.  I beg Leave to refer, for a State of Matters between the public & the Contractors, to mine of the Fifth Instant.  I should long since have appointed the Officer you mention, could I have got a proper Person.  I had applied to General Cornell, and he had (in a manner) undertaken, but afterwards declined.  Colo. Tilgman will give your Excellency an Account of some Conversation, with him on the Subject.  I wait to hear from you or him, or both, before I go into an Appointment.  I pray you Sir, to beleive that I am, with the greatest Esteem & Respect Your Excellency’s most Obedient & humble Servant
                  
                     Robt Morris
                     
                  
               